USCA11 Case: 21-12054     Document: 52-1      Date Filed: 12/30/2022    Page: 1 of 11




                                                     [DO NOT PUBLISH]
                                     In the
                 United States Court of Appeals
                          For the Eleventh Circuit

                            ____________________

                                  No. 21-12054
                            Non-Argument Calendar
                            ____________________

        PALM BEACH POLO, INC.,
        a Florida corporation in good standing,
                                                        Plaintiff-Appellant,
        versus
        THE VILLAGE OF WELLINGTON,
        a Municipal corporation,


                                                      Defendant-Appellee.


                            ____________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
USCA11 Case: 21-12054      Document: 52-1      Date Filed: 12/30/2022      Page: 2 of 11




        2                       Opinion of the Court                 21-12054

                       D.C. Docket No. 9:19-cv-80435-WPD
                            ____________________

        Before ROSENBAUM, GRANT, and LUCK, Circuit Judges.
        PER CURIAM:
               Palm Beach Polo sues the Village of Wellington for allegedly
        disparately enforcing zoning regulations against Polo but not
        against the Palm Beach Polo Property Owner’s Association in vio-
        lation of equal protection and substantive due process. The district
        court granted summary judgment for Wellington. Because Polo
        hasn’t shown a genuine dispute of fact that it was similarly situated
        or was treated differently, and because it hasn’t identified any fun-
        damental right at issue or any conscience shocking behavior, we
        affirm.

            FACTUAL BACKGROUND AND PROCEDURAL HISTORY

                Palm Beach Polo owns a country club and associated facili-
        ties in the Village of Wellington, Florida. In 1995, it created a Prop-
        erty Owner’s Association. And, in 2013, Polo transferred operation
        of the Association and its board of directors to the residents of the
        club, creating two distinct entities: Polo and the Association. After
        the transfer, Polo retained ownership of the country club facilities
        and surrounding land, including the “Big Blue Preserve.” The Big
        Blue Preserve was an undeveloped tract of land in Wellington with
        wetlands and old-growth cypress trees.
USCA11 Case: 21-12054      Document: 52-1      Date Filed: 12/30/2022      Page: 3 of 11




        21-12054                Opinion of the Court                         3

               In 2001, Wellington sued Polo to prevent Polo from devel-
        oping the Big Blue Preserve in violation of Wellington’s zoning
        plan. See Palm Beach Polo, Inc. v. Wellington, 918 So. 2d 988 (Fla.
        Dist. Ct. App. 2006). Wellington obtained a judgment requiring
        Polo to preserve Big Blue Preserve in its natural state. Id. at 993.
        In November 2014, Wellington sued Polo to enforce the judgment.
               While this second round of litigation was ongoing, Welling-
        ton issued a series of code violations—three to Polo and one to the
        Association—for their activities in the Big Blue Preserve. First,
        Wellington issued a notice of violation against Polo for installing a
        paved access drive in the Big Blue Preserve. Second, Wellington
        issued notices of violation to Polo and the Association for illegally
        subdividing a lot in the Big Blue Preserve for use as a dog park. And
        third, Wellington issued a notice of violation to Polo for “filling in”
        around 1,500 square feet of the Big Blue Preserve and altering the
        native vegetation.
               As to the dog park notice of violation, Wellington and the
        Association agreed to a two-month stay of enforcement to allow
        the Association to come into compliance. But Polo proceeded to a
        hearing before a special magistrate and the special magistrate en-
        tered an order finding Polo in violation of Wellington land devel-
        opment regulations. Polo appealed the special magistrate’s finding
        to the state circuit court.
              Shortly before the two-month stay ended, the Association
        asked the special magistrate to modify the stipulation so that it
        wouldn’t come into effect until after the ongoing state court
USCA11 Case: 21-12054      Document: 52-1      Date Filed: 12/30/2022      Page: 4 of 11




        4                       Opinion of the Court                 21-12054

        litigation between Wellington and Polo to enforce the 2004 judg-
        ment over the Big Blue Preserve finished. Wellington didn’t object
        to the change and even offered Polo the same opportunity: to stay
        the dog park case against Polo while the state court litigation was
        ongoing. In response, Polo asked that all three cases against it—
        the one about the access road, the one about the dog park, and the
        one about the filling—be stayed. Wellington refused because the
        dog park case was a non-time-sensitive legal question about an im-
        proper subdivision but the paving and the filling cases involved
        physical damage to the Big Blue Preserve.
               Before entering a modified stipulation between the Associa-
        tion and Wellington, the special magistrate held a hearing. Polo
        and Wellington—but not the Association—appeared. At the hear-
        ing, Polo contested staying the dog park case because it “wanted
        [the case] resolved.” The special magistrate concluded that Polo
        didn’t have standing to contest a stay of litigation to which it wasn’t
        a party. Wellington represented to the special magistrate that it
        “offered to Palm Peach Polo the very same deal that [Wellington]
        offered to the Association.” Polo responded that it “wanted [all
        three of the cases] abated” because it didn’t understand “why [Wel-
        lington] could selectively pluck out one case over the lawsuit which
        has nothing whatever to do with the dog park.” Wellington then
        made a motion to stay the dog park case against Polo. Polo op-
        posed the motion because it wanted to “complete the requirements
        under the violation and have it resolved.” The special magistrate
        denied the motion to stay the case against Polo and approved the
USCA11 Case: 21-12054        Document: 52-1        Date Filed: 12/30/2022        Page: 5 of 11




        21-12054                  Opinion of the Court                              5

        stay as to the Association. After a monthlong continuance, Wel-
        lington renewed its motion to stay the dog park case against Polo.
        Polo opposed the motion and asked Wellington to instead dismiss
        the case and to pay its attorney’s fees. The special magistrate de-
        nied Wellington’s second motion too.
              After the state circuit court affirmed the special magistrate’s
        order as to the dog park case against Polo, the special magistrate
        imposed a 250 dollar-per-day fine on Polo.
               Polo sued Wellington in federal court asserting violations of
        its equal protection and substantive due process rights.1 As to equal
        protection, Polo alleged that Wellington had given the Association
        a “courtesy notice” in 2019 for violating local regulation section
        7.4.9.B.2 while, when Polo allegedly violated that same section in
        2015, Wellington did not provide a courtesy notice, instead moving
        directly to enforcement. Polo also asserted that Wellington’s re-
        fusal to stay all three cases against Polo while agreeing to stay the
        Association’s case constituted unequal treatment. As to the sub-
        stantive due process claim, Polo alleged that Wellington had vio-
        lated Polo’s “right to not be deprived of property by way of a judg-
        ment or liability for payment of an administrative fine . . . [and] by
        denying [Polo] its equal protection under law, which constitute[d]
        a violation of the requirements of substantive due process.”


        1
         Polo also asserted a state law claim for trespass. The district court entered
        summary judgment for Wellington on this claim. Polo does not appeal this
        ruling so we do not discuss it further.
USCA11 Case: 21-12054      Document: 52-1      Date Filed: 12/30/2022     Page: 6 of 11




        6                      Opinion of the Court                 21-12054

               Wellington moved for summary judgment on both claims.
        As to the equal protection claim, it argued that Polo and the Asso-
        ciation were not similarly situated because Polo had more (and dif-
        ferent) violations than the Association. Even if they were similarly
        situated, Wellington continued, it had offered both the same op-
        portunity—to stay the dog park cases—and therefore treated them
        the same. Wellington argued that its refusal to stay all three of
        Polo’s cases had a rational basis because Polo’s other two violations
        involved physical damage to environmentally sensitive areas
        within the Big Blue preserve and the dog park case merely involved
        a legal matter and was therefore not time sensitive. And Welling-
        ton explained that the difference in notices was because the notices
        were issued four years apart and were issued by different deci-
        sionmakers exercising their discretion differently. As to the sub-
        stantive due process claim, Wellington argued that it had not in-
        fringed on a “fundamental right” nor behaved in a “conscious
        shocking” fashion by enforcing compliance with its land use regu-
        lations.
                Polo responded with a three-paragraph, two-page opposi-
        tion. It stated that its submitted affidavits and depositions created
        genuine issues of material fact but didn’t say what those issues
        were. It also submitted an opposition to Wellington’s statement of
        facts, but didn’t cite to the record or explain why it objected to the
        eight facts it chose to contest.
               The district court entered summary judgment on both
        claims in favor of Wellington. The district court first observed that
USCA11 Case: 21-12054      Document: 52-1      Date Filed: 12/30/2022     Page: 7 of 11




        21-12054               Opinion of the Court                         7

        Polo had violated the local rules for the Southern District of Flor-
        ida, which required pinpoint citations to record materials in a state-
        ment of facts. See S.D. Fla. L. R. 56.1(b)(1)(B). As to Polo’s equal
        protection claim, the district court concluded that Wellington had
        not treated Polo and the Association differently in any meaningful
        way because Wellington had offered both the same opportunity to
        stay the dog park violation. The district court also explained that
        the two notices were separated by four years and were issued by
        different compliance officers. And the district court concluded that
        Polo and the Association were not similarly situated because Polo
        had more and different violations than the Association did. As to
        Polo’s substantive due process claim, the district court concluded
        that Polo’s failure to identify a fundamental right or any conscious
        shocking behavior had waived any argument to the contrary. The
        district court also concluded that any substantive due process vio-
        lation based on a land-use ordinance was barred by our decision in
        Hilcrest Property, LLP v. Pasco County, 915 F.3d 1292, 1293 (11th
        Cir. 2019).

                            STANDARD OF REVIEW
              We review de novo the district court’s summary judgment,
        viewing the evidence and all factual inferences in the light most fa-
        vorable to the nonmoving party. Mize v. Jefferson City Bd. of
        Educ., 93 F.3d 739, 742 (11th Cir. 1996).
USCA11 Case: 21-12054      Document: 52-1      Date Filed: 12/30/2022      Page: 8 of 11




        8                       Opinion of the Court                 21-12054

                                   DISCUSSION
               Polo argues that the district court erred by refusing to con-
        sider an affidavit and exhibits it submitted in support of its opposi-
        tion to summary judgment. We disagree.
               To begin with, Polo’s brief is entirely deficient. The brief
        does not identify Polo’s “contentions and the reasons for them,
        with citations to the authorities and parts of the record” as required
        by our rules. Fed. R. App. P. 28(a)(8)(b). It merely “stat[es] that an
        issue exists, without further argument or discussion” or even say-
        ing what the issue is. Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278
        (11th Cir. 2009). That constitutes abandonment of any issues or
        arguments Polo might have. Id.
                Parties must abide by this requirement because “we are not
        obligated to cull the record ourselves in search of facts not included
        in the statements of fact.” Johnson v. City of Fort Lauderdale, 126
        F.3d 1373 (11th Cir. 1997). Due to Polo’s failure to do so, we have
        before us “the functional analog of an unopposed” motion for sum-
        mary judgment. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th
        Cir. 2009). But even with an unopposed motion for summary judg-
        ment, “the moving party still bears the burden of identifying ‘the
        pleadings, depositions, answers to interrogatories, and admissions
        on file, together with the affidavits, if any’ which it believes demon-
        strates the absence of a genuine issue of material fact.” Id. (citing
        Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). We therefore
        review the district court’s order to confirm that Wellington satis-
        fied its burden. Id.
USCA11 Case: 21-12054       Document: 52-1       Date Filed: 12/30/2022      Page: 9 of 11




        21-12054                 Opinion of the Court                           9

                                   Equal Protection
                The district court found that there was no genuine issue of
        fact as to Polo’s equal protection claim because Polo and the Asso-
        ciation were not similarly situated and because there was a rational
        basis for any differential treatment. We agree.
                A plaintiff may assert an equal protection for a “class of one”
        claim where it alleges that it “has been intentionally treated differ-
        ently from others similarly situated and that there is no rational ba-
        sis for the difference in treatment.” Griffin Indus., Inc. v. Irvin, 496
        F.3d 1189, 1201 (11th Cir. 2007) (quoting Vill. of Willowbrook v.
        Olech, 528 U.S. 562, 564–65 (2000)).
               Here, the summary judgment evidence showed that Polo
        and the Association were not similarly situated because Polo had
        three violations while the Association had only one. And the rea-
        son Wellington gave for agreeing to stay only the dog park case—
        because the dog park violation was a legal violation and the other
        two violations were physical intrusions that damaged the Big Blue
        Preserve—was a rational basis for different treatment.
                               Substantive Due Process
                Polo’s claim that Wellington “deprived [Polo] of property by
        way of a judgment” constituted a substantive due process violation
        fails too.
                Substantive due process protects rights that “are fundamen-
        tal, that is, rights that are implicit in the concept of ordered liberty.”
        McKinney v. Pate, 20 F.3d 1550, 1556 (11th Cir. 1994) (quoting
USCA11 Case: 21-12054     Document: 52-1      Date Filed: 12/30/2022     Page: 10 of 11




        10                     Opinion of the Court                 21-12054

        Palko v. Connecticut, 302 U.S. 319, 325(1937)). Substantive due
        process also prohibits government conduct that “shocks the con-
        science.” Nix v. Franklin Cnty. Sch. Dist., 311 F.3d 1373, 1375 (11th
        Cir. 2002) (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 836
        (1998)). But “areas in which substantive rights are created only by
        state law . . . are not subject to substantive due process protection
        . . . because substantive due process rights are created only by the
        Constitution.” McKinney, 20 F.3d at 1556 (cleaned up); see also
        Hillcrest Prop, 915 F.3d at 1298 (“As we made clear in McKinney,
        fundamental rights in the constitutional sense do not include ‘state-
        created rights.’” (cleaned up)). And, “[w]here a particular Amend-
        ment provides an explicit textual source of constitutional protec-
        tion against a particular sort of government behavior, that Amend-
        ment, not the more generalized notion of ‘substantive due process’
        must be the guide for analyzing these claims.” Echols v. Lawton,
        913 F.3d 1313, 1326 (11th Cir. 2019) (cleaned up).
               Here, Polo has not identified a fundamental right or any con-
        science shocking behavior. If conceptualized as a takings claim,
        then it fails because the Fifth Amendment Takings Clause provides
        “an explicit textual source of constitutional protection.” Id. If con-
        ceptualized as an equal protection claim, it fails for the same rea-
        son. Id. And if conceptualized as a violation of state substantive or
USCA11 Case: 21-12054      Document: 52-1       Date Filed: 12/30/2022       Page: 11 of 11




        21-12054                 Opinion of the Court                          11

        procedural law, then it fails because it would concern only “state-
        created rights.” Hillcrest Prop., LLP., 915 F.3d at 1298.2
               AFFIRMED.




        2
         We DENY Wellington’s motion for fees and costs as untimely. See 11th Cir.
        R. 38-1.